DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on June 15, 2022 has been entered.  Claim 1 has been amended.  Claims 5 and 19 have been cancelled.  As such, Claims 1-4, 6-18, and 20 are currently pending in the application, with Claims 7-14 withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0053434 to Feng et al. (“Feng”)in view of U.S. Patent No. 6,429,159 to Watanabe et al. (“Watanabe”).
With regard to Claims 1, 2, 4, 6, 15-17, and 20, Feng discloses a fiber-containing structure for use in artificial leather comprising a composite filament textile and an elastomer film.  See, e.g., Abstract, entire document.  Feng teaches that the fibrous structure is suitable for use in the construction of a shoe.  Paragraphs [0049] and [0050].  Feng discloses that the composite filament textile can be interwoven by providing a woven or knitted fabric configuration.  Paragraph [0033].  Feng teaches that the fiber used in the composite filament textile can be present in a sheath/core configuration having a lower melting point thermoplastic polyurethane sheath, paragraph [0052], which can be woven or knitted, paragraphs [0053] and [0066], and then combined with a thermoplastic polyurethane film layer to be hot pressed such that the sheath portion of the filaments are simultaneously softened with the film to create welding points both among the intersecting composite fibers and also between the composite fibers and the film.  Paragraphs [0054] and [0066].  Because the sheath portions of the fibers overlap with one another and are simultaneously melted, the fibers satisfy the conditions of being welded to each other and by each other at their point of intersection.  Feng utilizes an elastic film material and does not disclose that the elastomer layer is in the form of mesh fibers that are crossing, nonwoven, and held together at their crossing points.  Nonetheless, such a feature would be obvious to provide.  Watanabe is also related to composite fabric materials that utilize thermoplastic polyurethane having elasticity.  See, e.g., Abstract, entire document.  Watanabe teaches that a stretchable adhesive material can be provided in a nonwoven form wherein the filaments of the nonwoven are fusion bonded to one another.  Column 1, lines 43-54.  Watanabe teaches that such an adhesive fabric can be bonded to an interwoven fabric layer without impairing stretchability or permeability.  Column 4, lines 49-63.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to utilize the adhesive nonwoven fabric disclosed by Watanabe as the welded elastomeric material disclosed by Feng in order to provide the material of Feng with improved permeability compared to a solid film, as shown to be known by Watanabe.  With regard to Claims 3, 6, 17, and 20, Feng teaches that the core portion of the fiber is not designed to be a welding component of the fiber.  Compare paragraph [0052] (fiber core is PBT with a melting point of 190 degrees C.) to paragraph [0054] (bonding temperature of 120 degrees C.).  With regard to Claims 4 and 18, Feng discloses that the sheath portion of the composite fiber is elastic.  Paragraph [0036].

Response to Arguments
Applicant’s arguments filed June 15, 2022 have been fully considered but they are not persuasive.
Regarding the present invention, Applicant argues that “[t]he welding step of the woven base material is conducted by heating the base fibers themselves without any other films or polymers.”  Remarks, page 5.  Applicant argues that the filament textile disclosed by Feng is woven or knitted and combined with a film layer to be hot pressed.  In response to Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., that the base fibers are heated without any other films being present) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nothing in the present claims requires a film or other polymer to be absent during heating of the fiber materials.  Furthermore, the claims are directed to a product, and not a process of making the fiber-containing structure.
Applicant argues that the welding points in Feng are welded by the thermoplastic polyurethane film.  The Examiner disagrees.  Feng discloses that “the TPU film and the TPU of the sheath portion of the composite filament are simultaneously softened and melted due to heat and are hot-laminated.”  Paragraph [0054] (emphasis added).  The fibers in Feng overlap with one another in a woven or knitted configuration, and, as such, would necessarily bind to one another from the melted sheath portion.  A feature of the Feng composite is that the fibers are bonded directly to one another; otherwise, the person having ordinary skill in the art would readily recognize that sheath-core fibers would not be needed.  And while an elastomeric TPU film is simultaneously present in the composite of Feng, such a material is required by Claim 1, rather than precluded from Claim 1.  
Applicant argues that the fabric to be bonded or welded in Watanabe is also welded by the stretchable adhesive material.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Feng discloses that “the TPU film and the TPU of the sheath portion of the composite filament are simultaneously softened and melted due to heat and are hot-laminated.”  Paragraph [0054] (emphasis added).  As such, the fibers of are interwoven with each other and being welded to each other and by each other at their intersections.  Watanabe is cited for the secondary teaching of using a stretchable adhesive material in a nonwoven form being well known in the composite fabric art.  
Applicant argues that tensile strength, tear strength, peeling strength, and dimensional stability of the woven base material according to the disclosure are greatly improved.  In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., tensile strength, tear strength, peeling strength, and dimensional stability of the woven base) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, there is no evidence of record to suggest that such properties are actually improved over the cited prior art.  It is noted that if the Applicant intends to rely on examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the examples of the present invention are commensurate in scope with the claims and how the comparative examples are commensurate in scope with the applied prior art.
Applicant argues that the woven base material according to the invention can be formed in a shoe shape before applying the welded elastomer layer.  In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., formation of a shoe shape prior to welding an elastomer layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, there is no cited evidence to support the allegation that these features exist.  It is noted that if the Applicant intends to rely on examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the examples of the present invention are commensurate in scope with the claims and how the comparative examples are commensurate in scope with the applied prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789